HEDRICK, Judge.
The one question presented on this appeal is whether the plaintiff Duplin County Board of Education now owns the property in controversy in fee simple or whether title thereto reverted to the Eastern Baptist Association of North Carolina, its successors or assigns, when the Board of Education abandoned the property for school purposes.
Plaintiff contends that the Board of Education became vested with the fee simple absolute title to the property in controversy by the deed dated 18 September 1906 from H. L. Stevens and others. Plaintiff argues:
“The fee or whole interest having been conveyed in the premises to the Board of Education of Duplin County, but attempted to be limited in the habendum clause to the Eastern Association, one is repugnant to the other and the latter becomes void. Blackwell v. Blackwell, 124 N.C. 269.”
This principle of law has no application under the facts of this case. In Lackey v. Board of Education, 258 N.C. 460, 128 S.E. 2d 806 (1963), Chief Justice Denny wrote:
“In the interpretation of a deed, the intention of the grantor or grantors must be gathered from the whole instrument and every part thereof given effect, unless it contains conflicting provisions which are irreconcilable or a provision which is contrary to public policy or runs counter to some rule of law.”
*694The intention of the grantors H. L. Stevens and others to vest the Board of Education with a determinable fee in the land conveyed by the deed dated 18 September 1906 is manifest in the whole instrument. The granting clause recites that the property was sold to the Board of Education by “School committeemen” for “use and benefit of Special Tax District in the town of Warsaw for white people” for a nominal consideration. Clearly this indicates the grantors intended that the property be used for school purposes and is in complete harmony with the specific reverter provision in the habendum clause. Moreover, the reference to the “reversion or proviso” in the warranty clause leaves no doubt that the grantors intended that the property would revert automatically to the Eastern Association, if and when, the Board of Education ceased to use the property for school purposes'.
We agree with the ruling of the trial judge that when the plaintiff Board of Education abandoned the use of the property for school purposes by the resolution adopted 17 April 1972, title to the property in controversy automatically reverted to the First Baptist Church of Warsaw, the assignee of the Eastern Baptist Association of North Carolina.
The judgment appealed from is affirmed.
Affirmed.
Judges Brock and Morris concur.